DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 74-107 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 88-101, in the reply filed on 28 September 2022 is acknowledged.
Claims 74-87 and 102-107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 September 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 88 and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/114352 A1 (“Nagai”).
	The rejections below refer to the US national stage publication US 2018/0002500.
	As to claims 88 and 89, Nagai teaches a carbon fiber reinforced thermoplastic resin molded body, thus a composite material (para. 0097). The same paragraph teaches the use of polypropylene resin, a thermoplastic polymer, and a carbon fiber bundle (continuous fiber) sized with polyvinyl alcohol. The carbon fiber bundles are continuous fibers (see, Fig. 9, showing method of impregnating continuous fiber).
	
Claim(s) 92-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/114352 A1 (“Nagai”) as evidenced by US 2007/0227646 (“Yano”).
	The discussion of Nagai with respect to claim 88 is incorporated by reference. The second reference is used to show that a recited limitation is inherently present in the primary reference. See MPEP 2131.01.
As to claims 92-95, Nagai, para. 0097, teaches the use of acid modified polypropylene ADMER QE800, which as evidenced by Yano, para. 0264, is a maleic anhydride modified polypropylene, and therefore meets the requirement of a coupling agent of claims 92-95. As discussed with respect to claim 88, Nagai teaches polypropylene as a thermoplastic polymer as required by claim 94.

Claim(s) 96 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/114352 A1 (“Nagai”) as evidenced by JP 2016-032929 A (“Nakamura”).
The discussion of Nagai with respect to claim 88 is incorporated by reference. The second reference is used to show that a recited limitation is inherently present in the primary reference. See MPEP 2131.01.
As to claim 96, Nagai, para. 0097, teaches the carbon fiber is TC-35 (12K), which as evidenced by Nakamura, para. 0061, is a carbon fiber tow.

Claim(s) 88, 89, and 98-100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0450638 A1 (“Parrinello”).
This reference was made of record with applicant’s IDS dated 31 March 2020.
	As to claim 88, Parrinello teaches chopped fibers that are sized with polyvinyl alcohol (Examples 1-3, p. 10). Parinello teaches forming composites of chopped fibers with thermoplastic polymers (p. 10).
	As to claim 89, Parrinello exemplifies forming comosites with polypropylene (10:50-55).
	As to claim 98, Parrinello teaches application to chopped glass fibers of 0.5 inches in length (10:50-55).
	As to claim 99, Parrinello teaches composites containing 30 wt % of the sized fibers (10:50-55).
	As to claim 100, Parrinello teaches forming mat from from chopped 0.5 inch fibers, long fibers, thus long chopped mat (10:9-14, 50-55).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 88-101 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,794,032 (“Borgner”) in view of US 2007/0286999 (“Dijt”).
	As to claim 88, Borgner teaches a plastic structure containing fibers, which are a reinforcing filler, and a polyolefin and polyamide, a blend of thermoplastic polymers (abstract). 
	Borgner teaches continuous fibers (5:5-15), and teaches that the same may be treated with a size system, but does not the recited sizing. Dijt teaches a sizing for glass fiber mainly comprising polyvinyl alcohol (abstract) for use in glass fiber reinforced resins, including polyamide and polyolefin (para. 0057), and provides good compatibility with resins especially polyamide. As such, the use of polyvinyl alcohol as a sizing agent for fibrous reinforcements for polymer composite is an obvious modification suggested by Dijt.	
	As to claim 89, Borgner teaches glass fiber, carbon fibers, preferably glass fibers (5:5-10).
	As to claims 90 and 91, Borgner exemplifies compositions of polypropylene and polyamide, and wherein the thermoplastic polymers are more than 50 % by weight of polypropylene (see, e.g., Tables 1 and 3, examples 1-3).
	As to claims 92-95, Borgner teaches the compositions contain modified polypropylene, specifically exemplified by maleic anhydride grafted polypropylene (7:15-20, Tables 1 and 3, examples 1-3), which meets the coupling agent as recited by claims 92-95. Borgner teaches the use of polypropylene in these same examples as required by claim 94.
	As to claims 96 and 97, Borgner teaches the use of continuous fiber in the form of roving (5:5-20), and that the composite is long fiber composite (abstract).
	As to claim 98, Borger teaches chopping the fiber to lengths of 10 mm (7:30-35), or 0.4 inches.
	As to claim 99, Borgner exemplifies composites containing 40 % by weight of the glass fiber, thus reinforcing filler.
	As to claim 100, Borgner teaches pelletizing the composite material to produce pelletized long fiber compounds (7:25-35).
	As to claim 101, Borgner teaches the long fiber compound is suitable for motor vehicle molding, thus automotive application.

Claim(s) 97 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/114352 A1 (“Nagai”) as evidenced by JP 2016-032929 A (“Nakamura”).
The discussion of Nagai with respect to claim 96 is incorporated by reference. Nagai does not specifically exemplify the form of the composite, but sets forth that the molded material may be from impregnated strands (rovings) cut into long fiber pellets (paras. 0073-0074), thus long fiber thermoplastic composite, and thus the preparation of molding by such a technique is an obvious modification over Nagai.

Claim(s) 98, 100, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/114352 A1 (“Nagai”).
The discussion of Nagai with respect to claim 88 is incorporated by reference. 
As to claim 98, Nagai does not specifically exemplify chopped fibers of the recited size, but sets forth that the molded material may be from impregnated strands (rovings) cut into long fiber pellets (paras. 0073-0074), and that the size of cut (chopped) fiber ranges from 5 to 50 mm (0.2 to 2 inches), and thus the preparation of molding by such a technique is an obvious modification over Nagai.
As to claim 100, Nagai does not specifically exemplify the form of the composite, but sets forth that the molded material may be from impregnated strands (rovings) cut into long fiber pellets (paras. 0073-0074), thus pelletized long compound as required by claim 100, and thus the preparation of molding by such a technique is an obvious modification over Nagai.
As to claim 101, while not exemplified, Nagai teaches the use of fiber reinforced compostes for automotive applications (para. 0002).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764